
	

113 HR 1078 IH: To make participation in the American Community Survey voluntary, except with respect to certain basic questions, and for other purposes.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1078
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Poe of Texas (for
			 himself, Mr. Lamborn,
			 Mr. Duncan of South Carolina,
			 Mr. Jones,
			 Mr. Huelskamp,
			 Mr. Chaffetz,
			 Mr. Sam Johnson of Texas,
			 Mr. Scalise,
			 Mr. Walberg,
			 Mr. Austin Scott of Georgia,
			 Mr. Gowdy,
			 Mr. Fortenberry,
			 Mr. Culberson,
			 Mr. Hall, Mrs. Ellmers, Mr.
			 Latta, and Mr.
			 Luetkemeyer) introduced the following bill; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		A BILL
		To make participation in the American Community Survey
		  voluntary, except with respect to certain basic questions, and for other
		  purposes.
	
	
		1.Participation in American
			 Community Survey
			(a)Optional
			 questionsSection 193 of title 13, United States Code, is amended
			 by adding at the end the following: The Secretary shall include, in the
			 instructions for completing any survey authorized under this section, a
			 statement indicating that answering any question other than questions that
			 solicit the information described in section 221(c)(2)(A) is
			 optional..
			(b)Refusal To
			 participateSection 221 of
			 title 13, United States Code, is amended—
				(1)in subsection (a), by striking
			 Whoever, being over eighteen years of age, and inserting
			 Except as provided in subsection (c), any person older than 18 years of
			 age who; and
				(2)by amending
			 subsection (c) to read as follows:
					
						(c)(1)Notwithstanding any
				other provision under this title—
								(A)no person may be compelled to disclose
				information relative to the person's religious beliefs or to membership in a
				religious body; and
								(B)except as provided in paragraph (2),
				no person may be fined or otherwise compelled to answer questions in connection
				with the survey, conducted by the Secretary of Commerce, which is commonly
				referred to as the American Community Survey.
								(2)Paragraph (1)(B)—
								(A)shall not apply to any question that
				elicits—
									(i)the name of the respondent;
									(ii)contact information for the
				respondent;
									(iii)the date of the response;
				or
									(iv)the number of people living or
				staying at the same address; and
									(B)does not waive any penalty imposed for
				conduct described in subsection
				(b).
								.
				
